DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “or more,” and the claim also recites “2,3,5,10” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Murata et al US 2015/0051817.
In Re 1-7, Murata teaches
1. An apparatus for a vehicle having an internal combustion engine with a shaft which is couplable to an electric machine or is decouplable from the electric machine (title abstract fig 1), comprising: 
a control unit (12 fig 1) operatively configured to: couple the electric machine to the internal combustion engine during an engine stop of the internal combustion engine (figs 2-6); 
cause the electric machine to guide the shaft of the internal combustion engine (s5-s11 figs 2-3); 
determine that a rotational speed of the guided shaft is less than or equal to a rotational speed threshold value (s12); and, 
as a reaction thereto, decouple the electric machine from the internal combustion engine, with a result that the shaft of the internal combustion engine comes to a standstill without being guided by the electric machine (s13, figs 5-6 t4-t7)(at least figs 1-6 paras 1-87).  

3. The apparatus according to claim 2, wherein the control unit is further operatively configured to: cause the electric machine to set an actual rotational speed of the shaft (fig 5a engine rotation speed, t3 and beyond figs 2-3, at least s10,s12,s16) and/or (limitations following or taken as optional) an actual position of the shaft in a manner which is dependent on the setpoint rotational speed profile and/or the setpoint shaft position profile.  
4. The apparatus according to claim 3, wherein the control unit is further operatively configured to: adapt a torque which is brought about on the shaft by the electric machine in a manner which is dependent on the actual rotational speed (motor torque fig 5, at least s5 s15,s16) and/or (limitations following or taken as optional) the actual position of the shaft.  
5. The apparatus according to claim 4, wherein the setpoint rotational speed profile (following markush limitations taken as optional), the setpoint torque profile and/or the setpoint shaft position profile are dependent on a setpoint shutdown position of the shaft at a standstill of the shaft (see t6 t7 engine stop position and motor stop position with zero motor and zero engine rotation speed).  

7. The control unit according to claim 2, wherein the internal combustion engine and/or the vehicle has a vibration-relevant rotational speed range (resonance frequency band abstract); the shaft which is rotating at a rotational speed from the vibration-relevant rotational speed range brings about a resonance of the internal combustion engine (abstract) and/or (taken as optional) the vehicle; the internal combustion engine passes through the vibration-relevant rotational speed range in a reference time without action of the electric machine (t4 corresponds to s12 s13 which is disconnected clutch before passing through resonance band); and the setpoint rotational speed profile, the setpoint torque profile and/or the setpoint shaft position profile are such that the vibration-relevant rotational speed range is passed through in a shorter time than the reference time (para 74 decreases stop time and resonance band time).  
9. The apparatus according to claim 1, wherein the control unit is further operatively configured to: determine a position information item in relation to an actual position of the shaft (RPM, note use of hall effect sensor to determine engine speed determines engine postion) of the internal combustion engine; and actuate the electric machine in a manner which is dependent on the position information item (figs 2-6).  
10. The apparatus according to claim 9, wherein the control unit is further operatively configured to: determine based on the position information item that the shaft has a predefined setpoint position (engine position at t3); and, as a reaction thereto, cause the electric machine to guide (t3 and s7 and beyond) the shaft of the internal combustion engine.  

In re 12, The method of claim 12 rejected over in re 1 as described above as taught by Murata.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al US 2015/0051817.
In Re 8, Murata discloses the claimed invention except for wherein the shorter time is a time which is shorter by a factor of 2, 3, 5, 10 or more. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the time shorter by a factor of 2,3,5,10 or more since it has been held that discovering an optimum value of a result effective variable of time as taught in para 74 where the reduction time is based on the engine speed and applied electric motor torque and clutch torque involves, only routine skill in the art. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747